DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 02/03/2022 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/03/2022.

Status of Claims
	Claims 1-8 are currently pending in the application, of claim 8 is withdrawn from consideration.
	Claims 1-7 are being examined on the merits in this Office Action.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
In claim 1, it is suggested to amend “to execute processing of purging” to - -to execute a processing of purging- -.
In claim 1, it is suggested to amend “a fuel cell formed having” to - -a fuel cell comprising- -.
In claim 1 and 3-5, it is suggested to amend “the purge processing” to - -the processing of purging- -.  
Regarding dependent claims 2-7, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the purge controller, the low-temperature determination unit, the temperature retention controller must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
	The claim recites a purge controller, a low-temperature determination unit and a temperature retention controller each with corresponding functions without reciting sufficient structure, material or acts to entirely perform the recited functions and the specification does not define the associated structural elements. Paragraph [0036] of the instant specification (as published) recites “the controller 900 functions as a purge controller”. Paragraph [0037] of the instant specification (as published) recites 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure of each of the above components with reference to the specification by page and line number, and to the drawing by reference characters in response to this office action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naganuma et al. (U.S. Patent Application Publication 2013/0040219).
In reference to claim 1 and 7, Naganuma teaches a moving object (i.e., electric vehicle) (paragraph [0106]) equipped with a fuel cell system (100) (paragraph [0028]) (see figure 1 below) comprising:

a hydrogen tank (31) (paragraph [0033]);
a hydrogen supply passage connecting the hydrogen tank (31) and the fuel cell (10) (see figure below) (paragraph [0030]);
a cutoff valve (42) (i.e., shut off valve) (paragraph [0033]) (see figure below);
a detection unit (i.e., an operation panel) (paragraph [0106]); and 
a purge controller (60) (i.e., control unit) (paragraph [0042]).
As to the following limitations:
“through which hydrogen flows” – associated with the in-cell hydrogen flow passage.
“to store hydrogen” – associated with the hydrogen tank (31).
“to cut off circulation of hydrogen in the hydrogen supply passage – associated with the cutoff valve (42).
“to detect a start of filling  of the hydrogen tank with hydrogen” 
“to close the cutoff valve in a case where the fuel cell system is stopped and the detection unit detects the start of filling with hydrogen in a state in which purge processing of purging the in-cell hydrogen flow passage is to be executed, and to execute processing of purging the in-cell hydrogen flow passage by causing hydrogen remaining on a downstream side of the cutoff valve in a hydrogen flow in the hydrogen supply passage to flow in the in-cell hydrogen flow passage as the purge processing.” – associated with the purge controller (60)
such limitations are interpreted to be functionally defined limitations of the moving object equipped with claimed system (see MPEP 2114(I)). It is submitted that the system of Naganuma possess the requisite claimed structure (i.e., a fuel cell, a hydrogen tank, a hydrogen supply passage, a cutoff 
related to point a above – Naganuma teaches the hydrogen gas supply line is provided as a flow path that connects the hydrogen tank 31 with the fuel cell (paragraph [0030]).
related to point b above – Naganuma teaches the hydrogen tank 31 stores high-pressure hydrogen gas (paragraph [0030]).
related to point c above – Naganuma teaches the shut-off valve allow and stop the supply of hydrogen gas (paragraph [0033]).
related to point d above – as indicated above Naganuma teaches the electric vehicle is equipped with the fuel cell system and the electric vehicle having an operation panel which are commonly known to detect when tank is empty/full of fuel or in this case, it is reasonable to say that the functional limitations of the detection unit as recited are inherent in the operation panel of Naganuma as vehicles are well known to detect and measure volume when fuel is filled to the tank and indicate tank capacity. 
related to point e above – Naganuma teaches the control unit 60 is electrically connected with the air compressor 32, the DC-DC converter 210, the respective power-driven fans 34 and 37, the respective pumps 47 to 49 and the respective valves 42 to 46 and 99 and controls these elements. The control unit 60 is also electrically connected with the ammeter 15 and the respective temperature sensor 16 and receives the measured values from these elements (paragraph [0042]-[0045]). As such, it is clear that the controller of Naganuma which is interpreted as the purge operation controller controls the cutoff valve and execute purging processing (paragraph [0033]).


    PNG
    media_image1.png
    589
    1024
    media_image1.png
    Greyscale

In reference to claim 2, Naganuma teaches a circulation flow passage including the in-cell hydrogen flow passage and a part of the hydrogen supply passage (see figure above) which is clear that is where hydrogen circulates (see figure above);
	a circulation device (47) (i.e., circulation pump) (paragraph [0028]); and
	a discharge valve (46) (i.e., purge valve) (paragraph [0028]).
	As to the following limitations:
“to allow hydrogen to circulate through the circulation flow passage” – associated with the circulation device.
“to discharge hydrogen from the circulation flow passage, wherein the purge processing executed by the purge controller includes an operation of allowing hydrogen to circulate through the circulation flow passage by the circulation device, and an operation of opening the discharge valve.” – associated with the discharge valve.

related to point a-b above – Naganuma teaches The shut-off valve 42 is located at a hydrogen gas discharge port (not shown) of the hydrogen tank 31 to allow and stop the supply of hydrogen gas. The hydrogen gas supply valve 43 is located in the hydrogen gas supply line 51, and the pressure and the flow rate of hydrogen gas supplied to the fuel cell stack 10 are controlled by adjusting the valve opening. The purge valve 46 is operated to mix (dilute) the anode off-gas with the air and releases the gas mixture to the atmosphere. The circulation pump 47 is operated to make the flow of hydrogen gas through the hydrogen gas bypass line 53 from the anode off-gas exhaust line 52 to the hydrogen gas supply line 51 (paragraph [0033]).
As such, it is reasonable to expect the system of Naganuma to inherently posses the recited functionalities based on the above characteristics. 
In reference to claim 3, Naganuma teaches a control valve (43) (i.e., hydrogen gas supply valve) (paragraph [0028]) provided between the cutoff valve and the fuel cell (see figure 1 above). 
As to the following limitations:
“to control an amount of hydrogen supplied to the fuel cell, wherein the purge processing executed by the purge controller includes an operation of driving the control valve to supply hydrogen remaining between the control valve and the cutoff valve in the hydrogen supply passage to the in-cell hydrogen flow passage.” – associated with the control valve.

As such, it is reasonable to expect the system of Naganuma to inherently posses the recited functionalities based on the above characteristics. 
In reference to claim 4, Naganuma teaches a low-temperature determination unit (60) (i.e., controller) (paragraph [0042]).
As to the following limitation:
“to determine whether an environment temperature of the fuel cell system is a low-temperature environment temperature carrying a risk of freezing of the fuel cell upon a next startup of the fuel cell system, wherein the purge controller is configured to determine that the state in which the purge processing is to be executed is in effect in a case where the low-temperature determination unit determines that the environment temperature is the low-temperature environment temperature.” – associated with the low-temperature determination unit and the purge controller.
such limitation is interpreted to be a functionally defined limitation of the moving object equipped with claimed system (see MPEP 2114(I)). It is submitted that the system of Naganuma possess 
As such, it is reasonable to expect the system of Naganuma to inherently posses the recited functionalities based on the above characteristics. 
In reference to claim 5, Naganuma teaches an oxidizing gas supply unit (see figure below).
As to the following limitations:
“to supply an oxidizing gas to an in-cell oxidizing gas flow passage through which an oxidizing gas containing oxygen flows in the fuel cell” – associated with the oxidizing supply unit.
“the purge processing executed by the purge controller includes an operation of driving the oxidizing gas supply unit and causing an oxidizing gas to flow in the in-cell oxidizing gas flow passage to purge the in-cell oxidizing gas flow passage.” – associated with the purge controller.
such limitation is interpreted to be a functionally defined limitation of the moving object equipped with claimed system (see MPEP 2114(I)). It is submitted that the system of Naganuma possess the requisite claimed structure (i.e. the oxidizing supply unit, the purge controller), such that it would necessarily follow that the system would be capable of performing the recited functionality. Nonetheless, related to points a-b above, Naganuma teaches:
related to point a above – Naganuma teaches the air supply line 54 is provided as a flow path that connects the air compressor 32 with the fuel cell stack 10 and leads the 
related to point b above – Naganuma teaches  the air bypass line 56 is provided as a flow path that connects the air supply line 54 with the cathode off-gas exhaust line 55 and leads the air supplied from the air compressor 32 to the cathode off-gas exhaust line 55 without passing through the fuel cell stack 10 (paragraph [0032]).
As such, it is reasonable to expect the system of Naganuma to inherently posses the recited functionalities based on the above characteristics. 

    PNG
    media_image2.png
    589
    1024
    media_image2.png
    Greyscale

	In reference to claim 6, Naganuma teaches a refrigerant flow passage (see figure below) (paragraphs [0035]-[0039]) where refrigerant (i.e., water) flows to cool fuel cell (i.e., release heat generated during power generation) (paragraph [0035]); 
a branch flow passage branching from the refrigerant flow passage (see figure below);
a temperature sensor (16) (paragraph [0028], [0037]);
a refrigerant pump (48, 49) (i.e., coolant pump) (paragraph [0028], [0037], [0039]); and

As to the following limitations:
“guiding the refrigerant such that heat is exchangeable between the refrigerant and a component provided in a reaction gas flow passage through which hydrogen or an oxidizing gas to be supplied to the fuel cell flows” – associated to the branch flow passage.
“to detect a temperature of the fuel cell” – associated to the temperature sensor.
“to cause the refrigerant in the fuel cell to flow in the branch flow passage” – associated to the refrigerant pump.
“to drive the refrigerant pump in a case where the fuel cell system is stopped, and the temperature of the fuel cell detected by the temperature sensor exceeds a predetermined reference temperature.” – associated to the temperature retention controller.
such limitation is interpreted to be a functionally defined limitation of the moving object equipped with claimed system (see MPEP 2114(I)). It is submitted that the system of Naganuma possess the requisite claimed structure (i.e., a refrigerant flow passage, a branch flow passage, a temperature sensor, a refrigerant pump, a temperature retention controller), such that it would necessarily follow that the system would be capable of performing the recited functionality. Nonetheless, related to points a-b above, Naganuma teaches:
related to points a-b above – Naganuma teaches the coolant bypass line 69 connects the second coolant line 92 with the third coolant line 93 and leads the coolant from the second coolant line 92 to the third coolant line 93 without passing through the heat exchange unit 35. The temperature sensor 16 is located in the vicinity of the fuel cell stack 10 in the first coolant line 91. According to this embodiment, the temperature 
related to point c above – Naganuma teaches the fourth coolant line 94 connects the first coolant pump 48 with the fuel cell stack 10 and supplies the coolant fed by the first coolant pump 48 to the fuel cell stack 10 (paragraph [0036]). 
related to point d above – Naganuma teaches the temperature sensor 16 is located in the vicinity of the fuel cell stack 10 in the first coolant line 91. According to this embodiment, the temperature detected by the temperature sensor 16 is employed as the representative temperature of the fuel cell stack 10 (paragraph [0037]) and the control unit 60 is electrically connected with the air compressor 32, the DC-DC converter 210, the respective power-driven fans 34 and 37, the respective pumps 47 to 49 and the respective valves 42 to 46 and 99 and controls these elements. The control unit 60 is also electrically connected with the ammeter 15 and the respective temperature sensor 16 and receives the measured values from these elements (paragraph [0042]).
As such, it is reasonable to expect the system of Naganuma to inherently posses the recited functionalities based on the above characteristics. 

    PNG
    media_image3.png
    605
    1024
    media_image3.png
    Greyscale


Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Toida et al. (U.S. Patent Application Publication 2016/0141672).
Kubo et al. (U.S. Patent Application Publication 2006/0180235).
Manabe et al. (U.S. Patent Application Publication 2010/0203409).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723